Citation Nr: 1410223	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-14 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran may rescind his election to receive educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), in lieu of educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), effective October 21, 2010.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to March 2003.

This case comes before the Board of Veterans' Appeals (Board) from a May 2010 administrative determination by the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.  
FINDINGS OF FACT

1.  In July 2009, the Veteran submitted an electronic application for Chapter 33 (Post-9/11 GI Bill) educational benefits, in which he elected to receive benefits under Chapter 33 in lieu of benefits under Chapter 30 (Montgomery GI Bill).

2.  In a form received in May 2010, the Veteran selected October 21, 2010, as the effective date of his election for Chapter 33 benefits in lieu of Chapter 30 benefits.


CONCLUSION OF LAW

The election of educational benefits under the Post-9/11 GI Bill (Chapter 33) program in lieu of benefits under the Montgomery GI Bill (Chapter 30) program effective October 21, 2010, was irrevocable and may not be rescinded.  38 U.S.C.A. §§ 3301-3324 (West Supp. 2013); 38 C.F.R. § 21.9520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These procedures do not apply, however, in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  For educational assistance claims, specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post-9/11 GI Bill program.  38 C.F.R. § 21.9510.  As such, specific VCAA notice was not required in this case.  

Further, the provisions of the VCAA do not apply in this case, as the law, and not the underlying facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOGCPREC 5-2004 (June 23, 2004).  In fact, the procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  Therefore, no further notice or development action is necessary in this case.

II. Merits Analysis

Congress established a new educational assistance program under 38 U.S.C.A. Chapter 33 (known as the Post-9/11 GI Bill) for individuals with qualifying active duty service on or after September 11, 2001.  This program was made effective as of August 1, 2009.  See generally 38 U.S.C.A. §§ 3301-3324; 38 C.F.R. § 21.9500.

Pursuant to implementing regulations, an individual is eligible for Chapter 33 benefits if he or she meets minimum service requirements as set forth in paragraphs (a) and (b), and then makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607.  38 C.F.R. § 21.9520(c)(1)(i).  

An individual who, as of August 1, 2009, has used entitlement under Chapter 30, but retains unused entitlement under that chapter, and makes an irrevocable election to receive educational assistance under the provisions of Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.  38 C.F.R. § 21.9550(b)(1).

In this case, the Veteran served on active duty from 1994 to 2003, as indicated above.  He was previously in receipt of educational assistance benefits under 38 U.S.C.A. Chapter 30, known as the Montgomery GI Bill (MGIB) program.  In July 2009, the Veteran submitted an application for Chapter 33 educational benefits in lieu of Chapter 30 educational benefits, by completing an online (electronic) VA Form 22-1990.  

VA processed the online application and, in July 2009, issued a Certificate of Eligibility for 1 month and 21 days of benefits, at the 70 percent level, under the Post-9/11 GI Bill.  The AOJ informed the Veteran that these benefits would be available for use at a qualifying program effective August 1, 2009.  These determinations were based on the Veteran's remaining benefits under Chapter 30, the length of qualifying service, and the effective date of the Post-GI Bill program.  

Thereafter, in July 2009 and October 2009 the Veteran attempted to apply for Chapter 30 benefits by completing a VA Form 22-1990 through the online application system (VONAPP).  He reported each time that he had previously applied for Chapter 30 and Chapter 33 educational benefits.  (The dates of the applications are not indicated on the electronic forms themselves- the Board's reference is based on information from the RO, which is consistent with the Veteran's statements and has not been disputed here.)

In an August 2009 letter, the AOJ informed the Veteran that his application for Chapter 30 benefits must be denied because he had already irrevocably elected to relinquish his MGIB eligibility to establish eligibility under the Post-9/11 GI Bill (Chapter 33).  The AOJ further informed the Veteran that his entitlement under the Post-9/11 GI Bill was limited to the number of months of entitlement remaining under the MGIB program, namely, 1 month and 21 days.

In the "remarks" section of his next application for Chapter 30 benefits, the Veteran acknowledged that he had previously applied for the Post-9/11 GI Bill, but stated that he was unaware that he needed to completely exhaust his prior MGIB benefits before he would be eligible for 12 additional months under the Post-9/11 GI Bill.  He requested to be allowed to use his remaining Chapter 30 benefits and then reapply for Chapter 33 benefits to receive the full 12 additional months.  
  
The Veteran has repeated these assertions at other times during the appeal, requesting to revoke or rescind his election of Chapter 33 benefits, and to be allowed to exhaust the Chapter 30 benefits first.  See letters received in November 2009, February 2011, March 2011; substantive appeal (VA Form 9) in May 2011.

In April 2010, the AOJ acknowledged the Veteran's dispute, and indicated that he had not provided complete election information when he submitted his application for benefits under the Post-9/11 GI Bill (Chapter 33) program.  The AOJ requested the Veteran to complete and return a form to provide the effective date to relinquish eligibility for prior benefits to receive benefits under the Post-9/11 GI Bill.  

In May 2010, the Veteran submitted the completed form, stating that he was "relinquishing eligibility under the program specified above to receive Post-9/11 GI Bill benefits" effective October 21, 2010.  The Veteran wrote in "Chapter 30." 

Thereafter, in May 2010, the AOJ informed that the Veteran that he was entitled to education benefits under the Post-9/11 GI Bill.  The AOJ further stated that it had granted the Veteran's request to change the effective date for his Post-9/11 GI Bill benefits to October 21, 2010, since he did not initially specify a beginning date.  

In March 2011, the AOJ again issued a Certificate of Eligibility for benefits under the Post-9/11 GI Bill for 1 months and 21 days of full-time benefits at the 70 percent level, which would be available for use until March 14, 2018.  

During the pendency of this appeal, VA received certification of the Veteran's school enrollment from February 2011 to July 2011.  In a June 2011 letter, VA awarded benefits under the Post-9/11 GI Bill for 1 month and 21 days, beginning February 25, 2011, at the 70 percent level.  As such, the AOJ informed the Veteran that he had 0 days and 0 months benefits remaining as of April 18, 2011. 

The Veteran's minimum eligibility for Post-9/11 GI Bill (Chapter 33) benefits has been established, as indicated by the issuance of Certificates of Eligibility under this program.  The Veteran does not dispute the AOJ's calculation of the amount of benefits that were remaining under the Chapter 30 program, or the 70 percentage level of benefits under Chapter 33 based on his qualifying service.  Rather, he seeks to rescind his initial election of Chapter 33 benefits in lieu of Chapter 30 benefits, so as to be entitled to a full 12 months of benefits under Chapter 33.  As such, the dispositive question is whether the Veteran's election of Chapter 33 benefits in lieu of Chapter 30 benefits met the criteria for irrevocability.

VA regulations provide that an individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing a VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following: (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program."); (iii) the date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009."); and (iv) an acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  38 C.F.R. § 21.9520(c)(2).  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009.  38 C.F.R. § 21.9520(c)(2)(iii); see also 38 C.F.R. § 21.9625 (criteria for the beginning date of an award or increased award of educational assistance under Chapter 33).

Here, the Veteran submitted a VA Form 22-1990 using VA's online application process (VONAPP) in July 2009.  In the field "education benefit being applied for," he selected "Chapter 33, in lieu of Chapter 30" benefits.  The application included the Veteran's full identifying information, as well as other pertinent information, and it was electronically signed and dated by the Veteran.  He did not specify when the election should be made effective at that time; however, he clarified in May 2010 that he wanted the election to be effective October 21, 2010.  

Although the documents of record do not contain an explicit acknowledgement by the Veteran reflecting awareness that this election was irrevocable, this is not required when the Veteran opts to apply for Chapter 33 benefits via completion of a VA Form 22-1990.  In other words, the regulation does not specify that a completed VA Form 22-1990 must include a statement from the Veteran acknowledging that his election for benefits under the Post-9/11 GI Bill program in lieu of benefits under the Montgomery GI Bill program is irrevocable.  Rather, the regulation only requires that a VA Form 22-1990 be properly completed for irrevocability to take effect.  The regulation only requires that the Veteran must explicitly acknowledge that his election for Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable if he or she opts to submit a written statement seeking Chapter 33 benefits.  This is an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under Chapter 33 to the Department of Defense.  

These three options for submitting an irrevocable election listed under 38 C.F.R. §21.9520(c)(2) are disjunctive, i.e., separated by the word "or," rather than conjunctive, i.e., separated by the word "and," which means that only one of the requirements under this provision must be met for irrevocability to occur.  See Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  In contrast, the four requirements to be included in a written statement, if a veteran uses that option, are phrased in the conjunctive and must all be included for the written statement to be valid.  Id.  As such, if a veteran submits a written statement instead of a VA Form 22-1990, then the election to receive benefits under Chapter 33 becomes irrevocable only when all four specified criteria are met.  That was not required in this case.  Rather, as the Veteran submitted a properly completed online application via VA Form 22-1990, he made an irrevocable election for benefits as of the chosen effective date.  

Moreover, there is a presumption of regularity to all VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982), and United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  Thus, VA's electronic application program is deemed to have been properly developed to comply with the legal requirements for Chapter 33 benefits, including the irrevocable election requirements under 38 C.F.R. § 21.9520(c)(1)(i).  

Additionally, the Veteran has indicated that he reviewed the information concerning Post-9/11 GI Bill benefits prior to submitting his application.  The regulations clearly state that there must be an irrevocable election of Chapter 33 benefits in lieu of Chapter 30 benefits.  Further, the Veteran expressly selected "Chapter 33 in lieu of Chapter 30" in completing the VA Form 21-1990 online.  Significantly, he was also expressly notified by the AOJ in August 2009 that he had irrevocably elected Chapter 33 benefits over Chapter 30 benefits, and that he was only entitled to the amount of remaining months of benefits under Chapter 30, but that he would be allowed to amend the effective date of such irrevocable election.   Even after these requirements were reiterated, the Veteran indicated in his May 2010 communication that he wanted to relinquish benefits under Chapter 30 in order to receive benefits under Chapter 33 effective as of October 21, 2010.  

The Veteran essentially requests that he be allowed to rescind his Chapter 33 election because he did not understand the requirements and restrictions prior to applying for benefits under that program, and he did not intend to limit himself to only the time remaining from his Chapter 30 benefits.  A lack of intent or understanding, however, does not constitute a basis for the relief he seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)) (everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).  Further, to the extent that the Veteran may have received erroneous advice, this cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  

Although the Board is sympathetic, the eligibility requirements for educational assistance are controlled by statutes enacted by Congress and regulations promulgated by the Armed Forces and VA; neither the AOJ nor the Board is free to disregard these laws.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for the benefits are not met); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.").  

In sum, the Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill (Chapter 33) program in lieu of benefits under Chapter 30 when he completed the online application via VA Form 22-1990.  He has chosen the effective date for such election and relinquishment of  benefits as October 21, 2010.  The irrevocability requirements under 38 C.F.R. § 21.9520(c)(2) were fulfilled; there is no basis under the law to amend the election or effective date.  Additional benefits under the Post-9/11 GI Bill are not warranted as a matter of law, and the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The Veteran made an irrevocable election to receive educational assistance benefits under 38 U.S.C.A. Chapter 33, in lieu of benefits under 38 U.S.C.A. Chapter 30, effective October 21, 2010; and the appeal is denied.			



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


